Citation Nr: 0531266	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

1.  The veteran served on active duty from October 1962 to 
April 1983.

2.  On August 30, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


